     ANDREW L. PACKARD (State Bar No. 168690)
 1   WILLIAM N. CARLON (State Bar No. 305739)
 2
     Law Offices of Andrew L. Packard
     245 Kentucky Street, Suite B3
 3   Petaluma, CA 94952
     Tel: (707) 782-4060
 4   Fax: (707) 782-4062
     E-mail: andrew@packardlawoffices.com
 5           wncarlon@packardlawoffices.com

 6   Attorneys for Plaintiff
     CALIFORNIA SPORTFISHING
 7   PROTECTION ALLIANCE

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
     CALIFORNIA SPORTFISHING                        Case No. 2:19-cv-01934-MCE-CKD
11   PROTECTION ALLIANCE, a non-profit
     corporation,
12
13                 Plaintiff,

14          vs.
15                                                  NOTICE OF RELATED CASE
     ELDER CREEK TRANSFER &
16   RECOVERY INC.,                                 Local Rule 123
17
                   Defendant.
18
19
20   TO THE HONORABLE COURT, ALL PARTIES HEREIN AND THEIR RESPECTIVE
21   COUNSEL OF RECORD:
22          WHEREAS, on July 13, 2019, believing that more than 60 days had passed since
23   Plaintiff served the Notice Letter on Defendant, CSPA filed a complaint against Elder Creek
24   Transfer & Recovery Inc., Ryan Byrd, and Tony Cincotti.
25          WHEREAS, pursuant to Fed. R. Civ. Proc. 6(a)(1)(C), if the last day of the time
26   period, in this case the 60-day notice period, is a Saturday, Sunday, or holiday, the period
27   continues to run until the end of the next day that is not a Saturday, Sunday, or holiday.
28

                                                   -1-
     NOTICE OF RELATED CASE                                  Case No. 2:19-cv-01934-MCE-CKD
 1          WHEREAS, July 13, 2019 was a Saturday, and therefore the 60-day notice period
 2   ended on July 15, 2019.
 3          WHEREAS, on July 24, 2019 and pursuant to Federal Rule of Civil Procedure
 4   41(a)(1)(A)(i) and Plaintiff’s Notice of Voluntary Dismissal, the Court dismissed case
 5   2:19−CV−01310−TLN−CKD without prejudice.
 6          WHEREAS, on July 23, 2019, Plaintiff issued a new Clean Water Act 60-day Notice
 7   Letter to Defendant Elder Creek Transfer & Recovery Inc. alleging many of the same
 8   violations of the Clean Water Act it alleged in its May 13, 2019 Notice Letter.
 9          WHEREAS, on September 23, 2019, 61 days after the July 23, 2019 Notice Letter
10   was issued, CSPA essentially refiled its complaint in this court against Defendant Elder
11   Creek Transfer & Recovery Inc.
12          WHEREAS, both actions involve the same parties (except for two individuals who
13   are not defendants in the second action) and are based on the same or similar claims.
14   Specifically, the actions involve Defendant Elder Creek Transfer & Recovery, Inc.’s
15   violations of the General Permit and the Clean Water Act. Pursuant to Local Rule 123(a)(1),
16   these matters are considered related cases.
17          WHEREAS, Local Rule 123(d) states that “[i]f and action is dismissed and it, or one
18   essentially the same, is refiled, it shall be assigned to the same Judge and Magistrate Judge.”
19          THEREFORE, Plaintiff respectfully requests, pursuant to Local Rules 123(a)(1) and
20   123(d), that this Court relate the complaint filed in California Sportfishing Protection
21   Alliance v. Elder Creek Transfer & Recovery, Inc., Case No. 2:19-cv-01934-MCE-CKD, to
22   the earlier filed case California Sportfishing Protection Alliance v. Elder Creek Transfer &
23   Recovery, Inc., Ryan Byrd, and Tony Cincotta, Case No. 2:19-cv-01310-TLN-CKD; and
24   order the Clerk’s Office to reassign the complaint in California Sportfishing Protection
25   Alliance v. Elder Creek Transfer & Recovery, Inc., Case No. 2:19-cv-01934-MCE-CKD, to
26   the Honorable Troy L. Nunley pursuant to Local Rule 123(d).
27
28

                                                   -2-
     NOTICE OF RELATED CASE                                  Case No. 2:19-cv-01934-MCE-CKD
 1   Dated: September 24, 2019         Respectfully submitted,
 2                                     LAW OFFICES OF ANDREW L. PACKARD

 3
 4                               By:   /s/William N. Carlon_______________
 5                                     William N. Carlon
                                       Attorneys for Plaintiff
 6                                     CALIFORNIA SPORTFISHING
 7
                                       PROTECTION ALLIANCE

 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -3-
     NOTICE OF RELATED CASE                       Case No. 2:19-cv-01934-MCE-CKD
 1                                             ORDER
 2          For the reasons set forth in the Notice of Related Cases filed by counsel for Plaintiff
 3   California Sportfishing Protection Alliance, the Court finds that the case captioned
 4   California Sportfishing Protection Alliance v. Elder Creek Transfer & Recovery, Inc., Ryan
 5   Byrd, and Tony Cincotta, Case No. 2:19-cv-01310-TLN-CKD, is related to the case of
 6   California Sportfishing Protection Alliance v. Elder Creek Transfer & Recovery, Inc., Case
 7   No. 2:19-cv-01934-MCE-CKD, within the meaning of Local Rules 123(a)(1) and 123(d).
 8          Based upon this finding and pursuant to Local Rule 123(c), IT IS HEREBY
 9   ORDERED:
10          1.     The Clerk of the Court shall REASSIGN the case of California Sportfishing
11   Protection Alliance v. Elder Creek Transfer & Recovery, Inc., Case No. 2:19-cv-01934-
12   MCE-CKD, to the Honorable Troy L. Nunley and that case shall be designated “Case No.
13   2:19-cv-01934-TLN-CKD”; and
14          2.     The Clerk of the Court shall make appropriate adjustment in the assignment of
15   cases to compensate for this reassignment.
16          IT IS SO ORDERED.
17   Dated: September 30, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                   -4-
     NOTICE OF RELATED CASE                                  Case No. 2:19-cv-01934-MCE-CKD
